UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN PARDOVANI,
                            Plaintiff,
                                                             15-CV-9065 (JPO)
                  -v-
                                                                  ORDER
CROWN BUILDING MAINTAINANCE
CO., et al.,
                   Defendants.


J. PAUL OETKEN, District Judge:

      The referral to Magistrate Judge Lehrburger at Docket Number 122 is hereby withdrawn.

      SO ORDERED.

Dated: February 21, 2020
       New York, New York

                                         ____________________________________
                                                    J. PAUL OETKEN
                                                United States District Judge
